United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3420
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Jorge Armando Sanchez,                 * District of Minnesota.
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: May 29, 2009
                                Filed: June 9, 2009
                                 ___________

Before RILEY, ARNOLD, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a written plea agreement, Jorge Sanchez pleaded guilty to an
indictment charging that he knowingly conspired with several named individuals to
distribute and possess with the intent to distribute in excess of 500 grams of a
substance containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. Mr. Sanchez and his co-conspirators were arrested following the
sale of 1,364 grams to a confidential informant.
       Mr. Sanchez appeals his 168-month prison sentence, arguing that the district
     1
court clearly erred in attributing to him an additional 223.72 grams of
methamphetamine that was seized from the residence of his coconspirators. We
disagree. The drugs seized from the coconspirators were reasonably foreseeable as
part of the same course of conduct. See United States v. Gordon, 510 F.3d 811, 817
(8th Cir. 2007) (district court may consider as relevant conduct all drugs that
government shows by preponderance of evidence were part of same course of conduct
or common scheme as conspiracy), cert. denied, 128 S. Ct. 2519 (2008). Thus, we
conclude the district court did not clearly err in holding Mr. Sanchez responsible for
over 1,500 grams of methamphetamine. See United States v. Ault, 446 F.3d 821, 823
(8th Cir. 2006) (standard of review); United States v. Davis, 457 F.3d 817, 825 (8th
Cir. 2006) (judicial findings of drug quantity do not violate Sixth Amendment when
made under advisory Guidelines regime).

       Last, we hold that Mr. Sanchez’s within-Guidelines-range sentence was not
substantively unreasonable, as we find no indication that the district court overlooked
a relevant factor, gave significant weight to an improper factor, or made a clear error
of judgment in weighing appropriate factors. See United States v. Haack, 403 F.3d
997, 1004 (8th Cir. 2005) (listing circumstances that may warrant finding abuse of
discretion).

         Accordingly, we affirm.
                        ______________________________




         1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
                                          -2-